UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7594


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

GUILLERMO ALFONSON SALAZAR,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Richard Mark Gergel, District Judge. (2:09-cr-00727-RMG-1)


Submitted: May 7, 2021                                            Decided: May 28, 2021


Before WILKINSON, FLOYD, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Guillermo Alfonson Salazar, Appellant Pro Se. Emily Evans Limehouse, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Guillermo Alfonson Salazar appeals the district court’s order denying his motion

for compassionate release. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Salazar,

No. 2:09-cr-00727-RMG-1 (D.S.C. Oct. 26, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                 AFFIRMED




                                              2